Citation Nr: 0812238	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-04 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating in excess of 
50 percent for post traumatic stress disorder (PTSD).

3.  Entitlement to a disability rating in excess of 40 
percent for peroneal and tibial neuropathy of the right leg. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to 
December 1967.  He was awarded a Purple Heart and a Combat 
Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for hypertension and continued 
a 40 percent evaluation for neuropathy of the peroneal and 
tibial nerves of the right leg.  

This matter also arises from a February 2004 rating decision 
that granted service connection for PTSD and assigned a 30 
percent rating effective September 26, 2003.  During the 
course of the appeal, the RO increased the rating for PTSD to 
50 percent effective September 26, 2003.  As that 50 percent 
rating is less than the maximum available rating, the issue 
remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to service connection for 
hypertension is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the veteran's symptoms and 
manifestations of PTSD result in occupational and social 
impairment with deficiencies in most areas, or total 
occupational and social impairment.

2.  The residuals of the gunshot wound to the veteran's right 
lower leg consist of neuropathy of the peroneal and tibial 
nerves with paralysis of peroneal and tibial nerves, loss of 
muscle mass, right leg weakness, foot weakness, 
sensorineuropathy, diminished forefoot push, and complaints 
of foot drop when tired.  

CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 1155, 
5107(a) (West 2002); 38 C.F.R. 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code (DC) 9411 (2007).

2.  The criteria for a disability rating in excess of 40 
percent for neuropathy of the peroneal and tibial nerves of 
the right leg have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 
4.124a, DCs 8521, 8524 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2002, October 
2003, and August 2006; rating decisions in January 2003, 
February 2004, and January 2005; a statement of the case in 
January 2005, and March 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in January 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination for 
peripheral nerves and PTSD in relation to this claim.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

With regard to the issue of an initial disability rating in 
excess of 50 percent for PTSD, in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the United States Court of Appeals for 
Veterans Claims held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify regarding 
the issue of an initial rating for PTSD in this case has been 
satisfied.

Increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).


PTSD

The veteran seeks an initial rating in excess of 50 percent 
for PTSD.  

The regulations establish a general rating formula for mental 
disorders and assign disability ratings according to the 
manifestation of particular symptoms.  A 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health and illness.  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2007).  The United States 
Court of Appeals for Veterans Claims (Court), in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  GAF 
scores ranging from 71 to 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in school work). GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A private psychologist wrote in November 2003 that the 
veteran had been seen for individual counseling in July and 
August 2003 for PTSD stemming from serving in the infantry in 
Viet Nam.  The diagnosis was PTSD and a GAF score of 75 was 
assigned.  

At a VA examination for PTSD in December 2003 the veteran 
denied hospitalizations for PTSD.  He reported seeing 
individuals for talk therapy starting in the 1980s and had 
seen at least three providers but was unable to recall their 
names.  For the previous six months he had been seeing a 
doctor who had diagnosed PTSD.  The veteran reported becoming 
anxious when exposed to environmental cues such as a 
helicopter and had an increased startle response to 
unexpected loud noise.  He reported having difficulty being 
close interpersonally.  He had a divorce and relationships 
that did not last.  He did not feel close to people, not even 
to his two grown children.  He reported having nightmares on 
nights when he had seen something in the news about war.  He 
reported being easily agitated.  He also avoided places that 
brought memories of war.  He was self-employed because he was 
unable to get along with others.  He had been with his 
current wife since 2001.  He denied having friends.  He went 
to church and served on some committees.  He denied having 
any leisure pursuits at present.  He denied assaultiveness 
and a history of suicide attempts.  

On mental status examination, no impairment of thought 
process or communication was noted.  The veteran denied 
auditory and visual hallucinations.  No delusional content 
was noted.  He was appropriately dressed and groomed.  He was 
self employed in the real estate industry.  He was fully 
oriented and his memory and intellect were grossly intact.  
He denied obsessive or ritualistic behavior.  The rate and 
flow of speech was within normal limits and content was goal 
directed.  He denied panic attacks.  He reported anxiety as 
previously noted.  No depression was reported.  He denied 
impaired impulse control.  He had sleep disturbance in that 
he fell asleep okay but then woke up a lot.  

The examiner found that the veteran met the DSM IV stressor 
criterion.  He was wounded while in Vietnam which required an 
extensive recovery.  He re-experienced his trauma through 
intrusive memories.  He avoided situations that would cue 
memories.  He felt detached and estranged from others.  He 
had a restricted range of affect.  He had the symptoms of 
increased arousal, difficulty staying asleep, irritability, 
hypervigilance, and an exaggerated startle response.  
Psychometric testing was reported as consistent with PTSD.  
The diagnosis was PTSD.  The GAF score assigned was 55.

At an initial psychiatric evaluation in April 2004 and when 
seen in May 2004 for a regular appointment, the veteran was 
neatly dressed, pleasant, and cooperative.  His speech was 
coherent with relevant responses and goal directed.  His mood 
was depressed in April and dysphoric in May; his affect was 
appropriate to thought content and mildly anxious.  He denied 
any auditory or visual hallucinations.  There was no evidence 
of any form of thought disorder.  He denied any suicidal or 
homicidal ideation or intent at that time.  He was alert and 
oriented to time, place, and person.  Memory and cognition 
were grossly intact.  Insight and judgment regarding his 
illness was fair.  The GAF score assigned in May 2004 was 55.  

At a VA review examination for PTSD in December 2004, the 
veteran denied any hospitalizations since the December 2003 
rating examination.  He was getting outpatient care from a VA 
psychiatrist, taking medication, and attending PTSD group 
therapy.  He reiterated the complaints he had during the 
December 2003 examination.  He related periods of depression 
but stated his main problem was irritability and anger.  He 
stated that he had several problems with relationships due to 
irritability.  He continued to have symptoms of PTSD.  He 
reported that since the last rating examination, he had 
completely stopped working.  He previously worked in real 
estate but stated that he had such an irritable mood that he 
would have a falling out with any partners with whom he 
worked.  He stated that his relationship with his wife and 
family was very poor.  He avoided crowds and did not like 
being around people.  His depression had worsened and he had 
lost interest in just about everything.  He had no history of 
violence, assaultiveness, or suicide attempts.  

Clinical findings in December 2004 noted no evidence of 
impairment of thought process or communication.  He denied 
delusions or hallucinations.  He denied any current suicidal 
or homicidal thoughts.  At times, he was afraid he might get 
violent towards another person after an argument.  He was 
able to maintain minimal personal hygiene and do activities 
of daily living.  He was oriented to person, place, and time.  
There was no evidence of memory loss.  There was no evidence 
of obsessive or ritualistic behavior.  His speech was of 
normal rate and volume.  He was logical during the interview.  
He had periods of anxiety for which he was taking medication.  
He endorsed a depressed mood for most days with a lot of 
anger and irritability.  He did have impaired impulse control 
and got angry.  Sometimes he felt like hitting someone or 
something, but so far he had controlled himself.  He reported 
sleep impairment and that without medication he was unable to 
sleep.  The GAF score assigned was 51.  

The veteran was seen regularly every few months by a 
physician for a medication evaluation.  From November 2004 to 
October 2006, the medical notes show that the veteran's 
speech was coherent with relevant responses and was goal 
directed.  His speech was of normal tone and latency.  His 
mood was variously described as mildly depressed, mildly 
dysphoric, mildly anxious, euthymic, dysphoric, and 
depressed.  His affect was appropriate to thought content.  
He was mildly anxious in November 2004.  He denied audio or 
visual hallucinations.  He was not psychotic.  He denied any 
suicidal or homicidal ideation or intent.  He was alert and 
oriented to time, place, and person.  Memory and cognition 
were grossly intact.  Insight and judgment regarding his 
illness was mostly described as fair and described as intact 
in March 2006 and October 2006.  At several appointments he 
mentioned that he was stressed over a pending lawsuit.  A GAF 
score of 55 was assigned at those appointments.  

The veteran attended three tracks of a PTSD recovery program 
group and then continued with a maintenance group.  He 
participated fully and appropriately in group interactions.  

The veteran was afforded a VA review examination for PTSD in 
October 2006.  He continued to get VA outpatient care at a 
mental health clinic; however, he had not had any 
hospitalizations.  The veteran stated that he was still 
suffering from symptoms of PTSD and claimed that the severity 
of his PTSD symptoms had been the same.  The examiner noted, 
however, that certain progress notes indicated that the 
veteran had responded to medications and had fewer symptoms.  
The veteran continued to have marital problems and problems 
with anger control.  He also complained of anxiety, 
depression, and insomnia.  The veteran was still unemployed.  
He still lived with his wife and stepson but did not get 
along with his wife.  He stated that he did not socialize and 
denied pursuing activities and leisure pursuits.  He had no 
history of violence or assaultiveness or history of suicide 
attempts.  There was no evidence of impairment of thought 
process or communication.  He denied delusions or 
hallucinations.  He denied any current suicidal or homicidal 
thoughts.  He was able to maintain minimal personal hygiene 
and do activities of daily living.  He was oriented to 
person, place, and time.  There was no evidence of memory 
loss.  He denied obsessive or ritualistic behavior.  His 
speech was of normal rate and volume and he was logical.  He 
reported some anxiety but not in the form of panic attacks.  
He endorsed a depressed mood almost every day.  There was no 
evidence of impaired impulse control.  He had sleep 
impairment in that he had trouble falling asleep and did not 
stay asleep.  He felt the sleep medicines did not always 
work.  He had fewer nightmares.   

The psychiatrist assessed the severity of the veteran's 
symptoms to be less than at the last rating examination.  A 
GAF score of 56 was assigned.  The psychiatrist did not see 
that the veteran had decompensated in his symptoms compared 
to the December 2004 rating examination.  The veteran 
continued to benefit from group therapy and his psychiatric 
medications.  

After considering all the evidence of record, it is the 
opinion of the Board that a rating in excess of 50 percent is 
not warranted.  There is no indication that the veteran 
neglected his personal appearance or hygiene, or that he had 
spatial disorientation, or obsessional rituals.  The findings 
show that the veteran was neatly dressed.  He was alert and 
oriented in four spheres on examination.  He denied suicidal 
ideation.  Although he was depressed, the evidence does not 
show that he had near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively.  Deficiency in judgment is not 
shown.  His speech was normal and there was no evidence of 
illogical or delusional thought process.  He was described as 
irritable and at times felt like hitting someone but he had 
controlled himself not to do so.  Although the evidence 
suggests that the veteran did not socialize, the inability to 
establish and maintain effective social relationships was not 
shown.  The evidence shows that he interacted appropriately 
with other members of his group therapy and staff when 
participating in treatment programs and he had a relationship 
with his wife and children, although described as not a close 
one.  The veteran stated that he had stopped working.  
However, evidence shows that he still had an affiliation with 
a real estate company and involvement with real estate agents 
sponsored by him.  The GAF score shown at outpatient 
treatment and on examination was primarily a score of 55 
which reflects the midpoint of the range of moderate 
symptoms.  These symptoms do not more closely approximate a 
higher 70 percent evaluation.  Therefore, the Board finds 
that an initial increased rating is not warranted.

As to whether a 100 percent schedular disability evaluation 
is warranted under the regulations, the examinations do not 
reflect psychiatric manifestations meeting or approximating 
the requirements for a 100 percent schedular evaluation.  At 
the time of the examinations the veteran was alert and 
cooperative with the interview.  He had actively participated 
for a few years in group therapy sessions.  There was no 
indication of lack of minimal personal hygiene or that he had 
an inability to do activities of daily living.  The clinical 
findings show no evidence of memory loss and there is no 
indication that he had memory loss for names of close 
relatives, his own occupation, or his own name.  He had no 
persistent delusions, hallucinations, or grossly 
inappropriate behavior.  He was not shown to be a persistent 
danger of hurting himself or others.  He consistently denied 
having suicidal ideation and there is no indication that he 
was felt to be a danger of hurting others.  No gross 
impairment in thought processes or communication was 
indicated.  Thus, his symptoms do not more closely 
approximate a 100 percent schedular rating.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his PTSD impairment.  There is no contention or 
indication that his PTSD is productive of marked interference 
with employment beyond that contemplated by the 50 percent 
disability rating or necessitates frequent hospitalization, 
or that the manifestations associated with this disability 
are unusual or exceptional.  Moreover, in a January 2005 
rating decision, the RO granted the veteran a total 
disability evaluation based on individual unemployability, 
based on the veteran's service-connected disabilities of PTSD 
and his right leg disability with associated bursitis of both 
hips and bilateral knee strain and degenerative joint disease 
of the lumbar spine.  Thus, the Board finds that referral for 
consideration of an extraschedular rating is not appropriate.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In deciding this matter, the Board has considered all the 
evidence with consideration given to staged ratings.  The 
Board concludes that the 50 percent evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran and that the criteria for a higher 
rating are not met.  As the preponderance of the evidence is 
against the claim for an initial rating in excess of 50 
percent, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Neuropathy of the peroneal and tibial nerves of the right leg

The veteran seeks a rating in excess of 40 percent for his 
service-connected neuropathy of the peroneal and tibial 
nerves of the right leg.  The current 40 percent rating is 
protected because it has been in effect for more than 20 
years.  38 C.F.R. § 3.951(b) (2007).

Diagnostic Code 8524 provides for the evaluation of injury to 
the tibial nerve.  A maximum 40 percent rating is warranted 
for complete paralysis of the internal popliteal (tibial) 
nerve, with plantar flexion lost, frank adduction of the foot 
impossible, flexion and separation of toes abolished; no 
muscle in sole can move; in lesions of the nerve high in 
popliteal fossa, plantar flexion of foot is lost.  38 C.F.R. 
§ 4.124a, DC 8524.

Complete paralysis of the external popliteal (common 
peroneal) nerve, with foot drop and slight droop of first 
phalanges of all toes, such that the foot cannot dorsiflex, 
extension (dorsal flexion) of proximal phalanges of toes is 
lost, abduction of foot is lost, adduction is weakened, and 
anesthesia covers entire dorsum of foot and toes will be 
rated as 40 percent disabling.  Neuritis and neuralgia of the 
external popliteal (common peroneal) nerve will be rated on 
the same basis.  38 C.F.R.  Part 4, Codes 8521, 8621, 8721 
(2007).  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  Disability from 
neurological disorders is rated from 10 percent to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis 
of the peripheral nerves.  The term incomplete paralysis 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  38 C.F.R. § 4.120.  

Service medical records show that the veteran sustained a 
perforating bullet wound of the right leg below the knee in 
April 1967 when ambushed on a search and destroy mission near 
Tri Bi, Vietnam.  He was evacuated to a surgical hospital and 
treated before being further evacuated for additional 
treatment.  He was then transferred to Fitzsimons General 
Hospital in May 1967.  A medical board in November 1967 found 
the veteran had marked weakness in his forefoot, in the 
muscles supplied by the tibial nerve and an appreciable 
weakness of many of the muscles supplied by the peroneal 
nerve.  Hyperthesia was present on part of the bottom of the 
foot.  Clinical findings showed the veteran was unable to 
plantar flex the foot and very minimally dorsiflex the right 
foot and right great toe.  There was no ability to invert or 
evert.  There was a well healed scar on the anterior medial 
aspect of the right calf and a well healed scar on posterior 
calf.  The diagnosis was neuropathy of the peroneal and 
tibial nerves, secondary to gunshot wound, perforating of the 
right leg, due to an injury incurred during hostile small 
arms fire in Tri Bi, Vietnam in April 1967.  It was noted 
that this corresponded most closely to VA DC 8524, internal 
popliteal nerve (tibial), paralysis of, incomplete, severe; 
and DC 8521, external popliteal nerve (common peroneal), 
paralysis of, incomplete, moderate.  

In a December 1967 rating decision, service connection was 
granted for neuropathy of the peroneal and tibial nerves of 
the right leg.  A 40 percent rating was assigned under DCs 
8521-8524 effective from December 1967.  

VA treatment records from October 2001 to July 2002 show that 
when seen in a VA orthopedic clinic in January 2002 his right 
leg condition was stable and had not worsened.   

He was afforded VA examinations for peripheral nerves in 
December 2004 and October 2006.  Clinical findings showed 
paralysis of peroneal and tibial nerves, loss of muscle mass, 
right leg weakness, foot weakness, sensorineuropathy, 
diminished forefoot push, and complaints of foot drop when 
tired.

The veteran is now in receipt of the maximum schedular 
evaluation, 40 percent, under DC 8521 or 8524.  In addition, 
he is also service-connected for bursitis of the bilateral 
hips, degenerative joint disease of the lumbar spine, and 
bilateral knee strain secondary to the service-connected 
disability of neuropathy of the peroneal and tibial nerves of 
the right leg.  

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected neuropathy of the 
peroneal and tibia nerves of the right leg disability.  

With consideration of the rating criteria for disability of 
the nerves of the lower extremity, a rating in excess of 40 
percent would require involvement of the sciatic nerve and 
there is no competent medical evidence of such involvement.  
Thus, DC 8520 is not for application. 

Since the nerves make the muscles function, there is 
significant overlap in nerve and muscle impairment.  The same 
manifestations cannot be compensated under different 
diagnostic codes.  38 C.F.R. § 4.14.  Therefore, the right 
leg disability cannot be rated under both nerve and muscle 
codes.  Similarly, any foot or toe deformities caused by the 
nerve injury cannot be rated separately because the impact of 
the neurologic disorder on the feet is included in the rating 
for complete paralysis under the diagnostic code for the 
nerves.  

In addition, the highest schedular evaluation for a severe 
muscle injury under DCs for evaluation of muscle groups of 
the foot and leg allow for no more than a 30 percent rating.  
In other words, a higher evaluation cannot be awarded under 
the Diagnostic Codes for rating muscle injuries. The 
orthopedic criteria found at Diagnostic Codes 5270 through 
5274 for evaluation of an ankle disorder similarly do not 
allow for a schedular evaluation in excess of 40 percent 
disabling.  Even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability rating may not be assigned under those codes.  
Johnston v. Brown,  10 Vet. App. 80 (1997) (if a claimant is 
already receiving  the maximum disability rating available 
based on  symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable).

The Board does not find any basis for an additional separate 
rating.  Clinical findings at the December 2004 VA 
examination noted that the veteran had a scar on the inner 
calf and a scar on the posterior leg that were well healed 
and stable.  Tenderness to touch was noted.  This is 
consistent with the neurologic deficits, however, and does 
not reflect a painful scar ratable under 38 C.F.R. § 4.118, 
DC 7804 (criteria effective prior to and as of August 30, 
2002).  

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There has been no showing in the record on 
appeal that the veteran's service-connected right leg 
disability has caused marked interference with employment or 
necessitated frequent periods of hospitalization, beyond that 
contemplated by the 40 percent disability rating.  There is 
no objective evidence that the right leg disability, in and 
of itself, has resulted in marked interference with 
employment.  Moreover, in granting the veteran a total 
disability rating based on individual unemployability, the RO 
indicated in a January 2005 rating decision that the 
veteran's service-connected disabilities of PTSD and the 
right leg disability with associated bursitis of both hips 
and bilateral knee strain and degenerative joint disease of 
the lumbar spine contributed to his unemployability.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96, 61 Fed. 
Reg. 66749 (1996).  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. 
Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

After considering all the evidence of record, it is the 
opinion of the Board that a rating in excess of 40 percent is 
not warranted for the veteran's service-connected neuropathy 
of the peroneal and tibial nerves of the right leg.  The 
Board concludes that the 40 percent rating assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  As the evidence preponderates 
against the claim for an increased rating, an increased 
rating must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.

Entitlement to a rating in excess of 40 percent for 
neuropathy of the peroneal and tibial nerves of the right leg 
is denied.


REMAND

The veteran seeks service connection for hypertension.  
Evidence of record does not show complaints, findings, or 
diagnoses of hypertension in service or that any hypertension 
manifested to a compensable degree within the applicable 
presumptive period.  The veteran claims that his high blood 
pressure developed from the suffering he has endured since he 
was shot in Vietnam and due to his PTSD.  Medical records 
show that he has a current diagnosis of hypertension.  The 
veteran is service-connected for residuals of a gunshot wound 
to his right leg, involving neuropathy of the peroneal and 
tibial nerves with associated disabilities, and for PTSD.  

The regulations provide that service connection is warranted 
for a disability which is proximately due to, or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310.  
Service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability, but in such a case the 
veteran may be compensated only for the degree of additional 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board finds that a medical opinion regarding any 
secondary causation or aggravation is necessary to decide 
this claim.  38 C.F.R. § 3.159(c)(4) (2007).  
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
hypertension examination.  The claims 
folder must be made available to the 
examiner for review and the review should 
be noted in the examination report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the veteran's claimed hypertension is 
related to service, or to the veteran's 
service-connected PTSD or neuropathy of 
the peroneal and tibial nerves of the 
right leg with associated secondary 
disabilities, or is aggravated by the 
veteran's service-connected PTSD or 
neuropathy of the peroneal and tibial 
nerves of the right leg with associated 
secondary disabilities.  A rationale 
should be provided for all opinions 
expressed.

2.  Then, readjudicate the veteran's 
claim.  If the benefit sought remains 
denied, issue a supplemental statement of 
the case and allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


